The conviction is for forgery; punishment assessed at confinement in the penitentiary for a period of five years.
Pending the appeal, appellant escaped from jail. This occurred on October 9, 1922, and appellant remained at large until his apprehension in another State on October 22, 1922. These facts are properly made known by the affidavit of the Sheriff of Jefferson County. *Page 590 
The escape or failure to voluntarily return within ten days deprives this court of the jurisdiction to entertain the appeal. See Code of Criminal Procedure, Articles 912 and 913.
The appeal is dismissed.
Dismissed.